EXHIBIT 10.1

 

EXECUTION COPY

 

FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of February 2, 2006, is entered into by and among SHARPER IMAGE CORPORATION, a
Delaware corporation (“Borrower”), each of the lenders that is a signatory to
this Amendment (together with its successors and permitted assigns,
individually, “Lender” and, collectively, “Lenders”), and WELLS FARGO RETAIL
FINANCE, LLC, a Delaware limited liability company, as the arranger and
administrative agent for the Lenders (in such capacity, together with its
successors, if any, in such capacity, “Agent” and together with the Lenders,
collectively, the “Lender Group”), in light of the following:

 

WHEREAS, Borrower and the Lender Group are parties to that certain Loan and
Security Agreement, dated as of October 31, 2003 (as amended, restated,
supplemented, or modified from time to time, the “Loan Agreement”);

 

WHEREAS, Borrower has requested that the Loan Agreement be amended as set forth
herein; and

 

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Lender Group is willing to so consent to the amendment of the Loan Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, and upon the terms and conditions set forth
herein, the parties hereby agree as follows:

 

SECTION 1. RELATION TO THE LOAN AGREEMENT; DEFINITIONS.

 

1.1 Relation to Loan Agreement. This Amendment constitutes an integral part of
the Loan Agreement and shall be deemed to be a Loan Document for all purposes.
Upon the effectiveness of this Amendment, on and after the date hereof each
reference in the Loan Agreement to “this Agreement,” “hereunder,” “hereof,” or
words of like import referring to the Loan Agreement, and each reference in the
other Loan Documents to “the Loan Agreement,” “thereunder,” “thereof” or words
of like import referring to the Loan Agreement, shall mean and be a reference to
the Loan Agreement as amended hereby.

 

1.2 Capitalized Terms. Capitalized terms used herein without definition shall
have the meanings specified in the Loan Agreement.

 

SECTION 2. AMENDMENTS TO LOAN AGREEMENT.

 

2.1 Amendments to Section 1.1.

 

(a) The following new definitions are hereby added to Section 1.1 of the Loan
Agreement in appropriate alphabetical order:



--------------------------------------------------------------------------------

“Applicable Margin” means the rates for Base Rate Loans and LIBOR Rate Loans set
forth in the grid below based on Average Excess Availability at the time of
determination:

 

Average Excess Availability

--------------------------------------------------------------------------------

   Base Rate
Loans


--------------------------------------------------------------------------------

    LIBOR Rate
Loans


--------------------------------------------------------------------------------

    Standby Letters
of Credit


--------------------------------------------------------------------------------

    Documentary
Letters of
Credit


--------------------------------------------------------------------------------

 

Greater than $40,000,000

   -0.25 %   1.25 %   1.25 %   0.75 %

Greater than $20,000,000 but less than or equal to $40,000,000

   -0.25 %   1.50 %   1.50 %   1.00 %

Less than or equal to $20,000,000

   0.00 %   1.75 %   1.75 %   1.25 %

 

The Applicable Margin shall be adjusted quarterly as of the first day of each
calendar quarter, based upon the Average Excess Availability for the immediately
preceding calendar quarter.

 

“Average Excess Availability” means for any calendar quarter an amount equal to
the sum of the Excess Availability for each day of such calendar quarter divided
by the actual number of days in such calendar quarter, as determined by Agent,
which determination shall be conclusive absent manifest error.

 

“Fifth Amendment” means that certain Fifth Amendment to Loan and Security
Agreement dated as of February 2, 2006 by and among Borrower, Lenders and Agent.

 

“Fifth Amendment Effective Date” has the meaning set forth in Section 4.1 of the
Fifth Amendment.

 

“Revolver Increase” has the meaning set forth in Section 2.1(e).

 

“Revolver Increase Notice” has the meaning set forth in Section 2.1(e).

 

(b) The definition of “Applicable Prepayment Premium” is hereby deleted in its
entirety and replaced with the following new definition:

 

“Applicable Prepayment Premium” means $0.

 

2



--------------------------------------------------------------------------------

(c) The definitions of “Base Rate Margin” and “LIBOR Rate Margin” in Section 1.1
of the Loan Agreement are hereby deleted in their entirety.

 

(d) The definition of “Borrowing Base” in Section 1.1 of the Loan Agreement is
hereby deleted in its entirety and replaced with the following new definition:

 

“Borrowing Base” means, as of any date of determination, the result of:

 

(a) the sum of:

 

(i) 85% of the amount of Eligible Accounts consisting of Credit Card
Receivables, plus

 

(ii) from and after the Account Availability Activation Date, 85% of the amount
of Eligible Accounts (other than Credit Card Receivables), less the amount if
any, of the Dilution Reserve, plus

 

(b) for the period from October 1, through December 15 of each year, the lesser
of

 

(i) 80% of the value of Eligible Landed Inventory, and

 

(ii) 90% times the then extant Net Liquidation Percentage times the book value
of Borrower’s Eligible Landed Inventory, plus

 

(c) for the period from December 16, through September 30 of the following year,
the lesser of

 

(i) 75% of the value of Eligible Landed Inventory, and

 

(ii) 85% times the then extant Net Liquidation Percentage times the book value
of Borrower’s Eligible Landed Inventory, plus

 

(d) from and after the Eligible Refurbished Inventory Activation Date, the
lowest of

 

(i) 50% of the value of Eligible Refurbished Inventory,

 

(ii) 85% times the then extant Net Liquidation Percentage times the book value
of Borrower’s Eligible Refurbished Inventory, and

 

(iii) $6,500,000, plus

 

(e) the lowest of

 

(i) 75% of the value of Eligible In-Transit Inventory,

 

3



--------------------------------------------------------------------------------

(ii) 85% times the then extant Net Liquidation Percentage times the book value
of Borrower’s Eligible In-Transit Inventory, and

 

(iii) $7,000,000, minus

 

(f) the sum of (i) the Bank Product Reserve, (ii) the Minimum Availability
Reserve, (iii) the Landlord Lien Reserves, (iv) the Customer Liability Reserves,
(v) the Inventory Reserves, and (vi) the aggregate amount of such additional
reserves, if any, established by Agent under Section 2.1(b).

 

(e) The definition of “Borrowing Base Availability” in Section 1.1 of the Loan
Agreement is hereby amended by deleting the last proviso thereof in its
entirety.

 

(f) The definition of “Defaulting Lender Rate” in Section 1.1 of the Loan
Agreement is hereby amended by deleting the reference to “Base Rate Margin”
therein and replacing it with a reference to “the Applicable Margin for Base
Rate Loans”.

 

(g) The definition of “Maximum Revolver Amount” in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:

 

“Maximum Revolver Amount” means $55,000,000.

 

(h) The definition of “Minimum Availability Reserve” in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following new
definition:

 

“Minimum Availability Reserve” means the greater of (i) $5,000,000 and
(ii) following any Revolver Increase, an amount equal to the product of the then
applicable Maximum Revolver Amount times 7.5%.

 

(i) The definition of “Permitted Investments” in Section 1.1 of the Loan
Agreement is hereby amended by deleting the reference to “$10,000,000” in clause
(g)(iii) of such definition and replacing it with a reference to “$20,000,000”.

 

2.2 Amendments to Section 2.1. A new Section 2.1(e) is hereby added to the Loan
Agreement to read as follows:

 

“(e) On and after the Fifth Amendment Effective Date and until October 31, 2007,
Borrower may, at its option on any Business Day, seek to increase (the “Revolver
Increase”) the Maximum Revolver Amount by up to $30,000,000 on no more than five
(5) occasions in minimum increments of $5,000,000 (after giving effect to which
the Maximum Revolver Amount shall not exceed $85,000,000 less the aggregate
amount of reductions to the Revolver Commitments effected on or prior to the
date of the Revolver Increase) upon at least 45

 

4



--------------------------------------------------------------------------------

(forty-five) days written notice (“Revolver Increase Notice”) to the Agent
(which notice Agent shall promptly deliver to the Lenders). The Revolver
Increase Notice shall (a) specify the date upon which the Revolver Increase is
requested to occur, (b) be delivered at a time when no Default or Event of
Default has occurred and is continuing (and the effectiveness of the Revolver
Increase shall be subject to no Default or Event of Default existing at the time
of the Revolver Increase and shall be subject to the conditions to any Borrowing
hereunder) and (c) certify that the Revolver Increase will not violate or
conflict with the terms of any material Indebtedness or any other material
contract, agreement, instrument or obligation of any Credit Party. WFRF hereby
commits to the full amount of the Revolver Increase subject to the other
conditions hereof. As a further condition to the effectiveness of any Revolver
Increase, Borrower shall pay to WFRF a non refundable fee equal to 0.15% of the
then requested Revolver Increase.”

 

2.3 Amendments to Section 2.6. Sections 2.6(a) and (b) of the Loan Agreement are
hereby deleted in their entirety and replaced with the following new Sections
2.6(a) and (b):

 

“(a) Interest Rates. Except as provided in clause (c) below, all Obligations
(except for undrawn Letters of Credit and Bank Product Obligations) that have
been charged to the Loan Account pursuant to the terms hereof shall bear
interest on the Daily Balance thereof as follows (i) if the relevant Obligation
is an Advance that is a LIBOR Rate Loan, at a per annum rate equal to the LIBOR
Rate plus the Applicable Margin for LIBOR Rate Loans and (ii) otherwise, at a
per annum rate equal to the Base Rate plus the Applicable Margin for Base Rate
Loans.

 

(b) Letter of Credit Fees. Borrower shall pay Agent (for the ratable benefit of
the Lenders), Letter of Credit fees (in addition to the charges, commissions,
fees, and costs set forth in Section 2.12(e)) (i) with respect to standby
Letters of Credit, which shall accrue at a rate equal to the Applicable Margin
then in effect for standby Letters of Credit times the Daily Balance of the
undrawn amount of all such outstanding standby Letters of Credit, and (ii) with
respect to documentary Letters of Credit, which shall accrue at a rate equal to
the Applicable Margin then in effect for documentary Letters of Credit times the
Daily Balance of the undrawn amount of all such outstanding documentary Letters
of Credit.”

 

2.4 Amendments to Section 2.11(a) Section 2.11(a) of the Loan Agreement is
hereby amended by deleting the reference to “0.25%” therein and replacing it
with a reference to “0.20%”.

 

2.5 Amendments to Section 2.12(a). Section 2.12(a) of the Loan Agreement is
hereby amended by deleting the reference to “$35,000,000” in clause (a)(ii)
thereof and replacing it with a reference to “$40,000,000”.

 

2.6 Amendments to Section 3.4. Section 3.4 of the Loan Agreement is hereby
amended by deleting the reference to “October 31, 2006” and replacing it with a
reference to “February 2, 2010”.

 

5



--------------------------------------------------------------------------------

2.7 Amendments to Section 7.1. Section 7.1 of the Loan Agreement is hereby
amended by deleting the reference to “$5,000,000” in clause (d) thereof and
replacing it with a reference to “$20,000,000”.

 

2.8 Amendments to Section 7.10. Section 7.10 of the Loan Agreement is hereby
amended by deleting clause (b) thereof and replacing it with the following new
clause (b):

 

“(b) additional purchases or redemptions of Borrower’s stock approved by
Borrower’s board of directors so long as (i) no Default or Event of Default has
occurred or is continuing or would result therefrom; and (ii) both immediately
before and for a six month period following such repurchase or redemption on a
pro forma projected basis after giving effect to such repurchase or redemption,
Excess Availability would be greater than or equal to $40,000,000 as evidenced
by the delivery by the Borrower of a certificate to Agent ten (10) days prior to
such repurchase or redemption certifying to and demonstrating such projected
Excess Availability (or, in the case of projected pro forma Excess Availability,
certifying that such projections were prepared on the basis of assumptions
believed by the Borrower to be reasonable at the time of delivery).”

 

2.9 Amendments to Section 8.7. Section 8.7 of the Loan Agreement is hereby
amended by deleting the reference to “$500,000” therein and replacing it with a
reference to “$2,000,000”.

 

2.10 Use of Defined Term “Triggering Event”. The Credit Agreement is hereby
amended by deleting each reference to “Triggering Event” in the Credit Agreement
and replacing each such reference with a reference to “Triggering Period”.

 

2.11 Schedule C-1. Schedule C-1 of the Loan Agreement is hereby amended and
restated in its entirety and replaced with the new Schedule C-1 attached to this
Amendment as Annex 1.

 

2.12 Schedule 6.2. Schedule 6.2 of the Loan Agreement is hereby amended and
restated in its entirety and replaced with the new Schedule 6.2 attached to this
Amendment as Annex 2.

 

SECTION 3. REPRESENTATIONS AND WARRANTIES.

 

3.1 Representations and warranties.

 

Borrower hereby represents and warrants to the Lender Group that:

 

(a) It has the requisite power and authority to execute and deliver this
Amendment and to perform its obligations hereunder and under the Loan Documents
to which it is a party. The execution, delivery, and performance by it of this
Amendment and the performance by it of each Loan Document to which it is a party
(i) have been duly approved by all necessary action and no other proceedings are
necessary to consummate such transactions; and (ii) are not in contravention of
(A) any law, rule, or regulation, or any order, judgment,

 

6



--------------------------------------------------------------------------------

decree, writ, injunction, or award of any arbitrator, court or Governmental
Authority binding on it, (B) the terms of its organizational documents, or
(C) any provision of any material contract or undertaking to which it is a party
or by which any of its properties may be bound or affected;

 

(b) This Amendment has been duly executed and delivered by Borrower. This
Amendment and each Loan Document to which Borrower is party are the legal, valid
and binding obligation of Borrower, enforceable against such Borrower in
accordance with its terms, and is in full force and effect except as such
validity and enforceability is limited by the laws of insolvency and bankruptcy,
laws affecting creditors’ rights and principles of equity applicable hereto;

 

(c) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against Borrower or any member of the Lender Group;

 

(d) No Default or Event of Default has occurred and is continuing on the date
hereof or as of the date of the effectiveness of this Amendment;

 

(e) No Material Adverse Change has occurred; and

 

(f) The representations and warranties in the Loan Agreement and the other Loan
Documents are true and correct in all material respects on and as of the date
hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date).

 

SECTION 4. MISCELLANEOUS.

 

4.1 Conditions to Effectiveness. The satisfaction of each of the following shall
constitute conditions precedent to the effectiveness of this Amendment and each
and every provision hereof (the date of satisfaction of all such conditions
being the “Fifth Amendment Effective Date”):

 

(a) The representations and warranties in the Loan Agreement and the other Loan
Documents shall be true and correct in all respects on and as of the date
hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date);

 

(b) No Default or Event of Default shall have occurred and be continuing on the
date hereof or as of the date of the effectiveness of this Amendment;

 

(c) Borrower shall have paid to the Agent a commitment fee in an amount equal to
0.10% times the Maximum Revolver Amount ($55,000,000);

 

(d) The Borrower, the Agent and each member of the Lender Group shall have
delivered an executed copy of this Amendment to Agent;

 

7



--------------------------------------------------------------------------------

(e) Agent shall have received a certificate from the Borrower certifying that no
changes have occurred to Borrower’s Governing Documents since the Closing Date
except as disclosed to the Agent by the Borrower, certified by the Secretary of
Borrower;

 

(f) Agent shall have received reaffirmations of any Guaranty, Guarantor Security
Document or other Loan Document executed by any Subsidiary of Borrower;

 

(g) Borrower shall have delivered all Schedules to the Loan Documents updated to
reflect any changes from the Closing Date through the Fifth Amendment Effective
Date;

 

(h) no Material Adverse Change shall have occurred;

 

(i) Agent shall have received a certificate from the Secretary of Borrower
attesting to the resolutions of Borrower’s Board of Directors authorizing its
execution, delivery, and performance of this Amendment and the other Loan
Documents to which Borrower is a party and authorizing specific officers of
Borrower to execute the same;

 

(j) Borrower shall have paid all documented and invoiced Lender Group Expenses
incurred in connection with the transactions evidenced by this Amendment; and

 

(k) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower or the Lender Group.

 

4.2 Entire Amendment; Effect of Amendment. This Amendment, and terms and
provisions hereof, constitute the entire agreement among the parties pertaining
to the subject matter hereof and supersedes any and all prior or contemporaneous
amendments relating to the subject matter hereof. Except for the amendments to
the Loan Agreement expressly set forth in Section 2 hereof, the Loan Agreement
and other Loan Documents shall remain unchanged and in full force and effect.
The execution, delivery, and performance of this Amendment shall not operate as
a waiver of or, except as expressly set forth herein, as an amendment of, any
right, power, or remedy of the Lender Group as in effect prior to the date
hereof. The amendments and other agreements set forth herein are limited to the
specifics hereof, shall not apply with respect to any facts or occurrences other
than those on which the same are based, shall not excuse future non-compliance
with the Loan Agreement, and shall not operate as a consent to any further or
other matter, under the Loan Documents. To the extent any terms or provisions of
this Amendment conflict with those of the Loan Agreement or other Loan
Documents, the terms and provisions of this Amendment shall control. This
Amendment is a Loan Document. All liabilities of the Borrower and its
Subsidiaries under the Loan Documents shall, together with any and all
additional liabilities incurred by Borrower hereunder or under any of the other
Loan Documents, continue to be secured, by, among other things, the Collateral,
whether now existing or hereafter acquired and wheresoever located, all as more
specifically set forth in the Loan Documents. Borrower hereby reaffirms its
obligations, liabilities, grants of security interests, pledges and the validity
of all covenants by Borrower contained in any and all Loan Documents. The
execution and delivery of this Amendment shall not constitute a novation

 

8



--------------------------------------------------------------------------------

of the indebtedness outstanding under the Loan Agreement. Borrower hereby
reaffirms its obligations, liabilities and indebtedness arising under each of
the Loan Documents existing on the date hereof (as amended or otherwise modified
through and including the Fifth Amendment Effective Date), in each case after
giving effect to the provisions of the preceding sentence.

 

4.3 Counterparts; Telefacsimile. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart of this Amendment by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by telefacsimile also shall deliver an original executed
counterpart of this Amendment, but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.

 

4.4 Fees, Costs and Expenses. Borrower agrees to pay on demand all reasonable
fees, costs and expenses in connection with the preparation, execution,
delivery, administration, modification and amendment of this Amendment and the
other instruments and documents to be delivered hereunder, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Agent with respect thereto and with respect to advising the Agent as to their
rights and responsibilities hereunder and thereunder.

 

4.5 Cross-References. References in this Amendment to any Section are, unless
otherwise specified, to such Section of this Amendment.

 

4.6 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

4.7 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICT
OF LAWS PRINCIPLES.

 

[signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the date first written above.

 

SHARPER IMAGE CORPORATION, a Delaware corporation By:  

/s/ Jeffrey P. Forgan

--------------------------------------------------------------------------------

Title:   EVP, Chief Financial Officer

WELLS FARGO RETAIL FINANCE, LLC,

a Delaware limited liability company, as Agent and as a Lender

By:  

/s/ Frank O’ Connor

--------------------------------------------------------------------------------

Title:   Senior Vice-President

 

[Signature Page to Fifth Amendment]

 

10



--------------------------------------------------------------------------------

ANNEX 1

 

SCHEDULE C-1

Commitments

 

Lender

--------------------------------------------------------------------------------

   Revolver Commitment


--------------------------------------------------------------------------------

 

Wells Fargo Retail Finance, LLC

   $ 55,000,000 *

All Lenders

   $ 55,000,000 *

--------------------------------------------------------------------------------

* Upon any Revolver Increase election of the Borrower pursuant to
Section 2.1(e), Schedule C-l will be deemed amended to reflect such Revolver
Increase in minimum increments of $5,000,000 up to $30,000,000 in total;
provided at no time shall the Maximum Revolver Amount exceed $85,000,000.

 

11



--------------------------------------------------------------------------------

ANNEX 2

 

Schedule 6.2

Collateral Reporting

 

Borrower shall provide Agent with the following documents at the following times
in form reasonably satisfactory to Agent:

 

(a) Borrowing Base Certificate. On a monthly basis, not later than the 20th day
of each month, Borrower shall provide to Agent a signed borrowing base
certificate, in form as approved by Agent and including a detailed calculation
of the Borrowing Base (including detail regarding those Accounts of Borrower
that are not Eligible Accounts); provided, however, that, (i) from and after the
occurrence of a Triggering Event, Agent may require such borrowing base
certificate on such more frequent basis as Agent may determine in its Permitted
Direction, and (ii) prior to the Account Availability Activation Date, such
borrowing base certificate may exclude calculations and detail to the extent
relating solely to the Eligible Account portion of the Borrowing Base. Such
certificate may be sent to Agent electronically (with an electronic signature)
or by facsimile transmission, provided, that in each case, upon request by
Agent, the original thereof is forwarded to Agent on the date of such
transmission. No adjustments to the borrowing base certificate may be made
without supporting documentation and such other documentation as may be
reasonably requested by Agent from time to time.

 

(b) Daily Reports. At any time following the request of Agent (to the extent
applicable for any day):

 

(i) notice of any claim, offset, or dispute involving an amount in excess of
$1,000,000 asserted by any Account Debtor with respect to Borrower’s and its
Subsidiaries’ Accounts; and

 

(ii) from and after the Account Availability Activation Date, notice of all
claims, offsets, or disputes asserted by Account Debtors with respect to
Borrower’s and its Subsidiaries’ Corporate Wholesale Receivables or Consumer
Installment Sales Receivables.

 

(c) Monthly Reports. Monthly, Borrower shall provide to Agent original
counterparts of (each in such form as Agent from time to time may specify):

 

(i) Within 20 days after the end of such month (together with the borrowing base
certificate delivered pursuant to clause (a) above) for the immediately
preceding month, evidence satisfactory to Agent indicating that Borrower and its
Subsidiaries have paid all lease and related payments required to be paid during
such month with respect to any Non-Owned Storage Facility not then subject to a
Collateral Access Agreement (and describing any applicable Permitted Protest
relating thereto);

 

(ii) Within 20 days of the end of each month for the immediately preceding
month:

 

(A) Inventory summary report by location and by department, separately
indicating the refurbished Inventory at each such location;

 

12



--------------------------------------------------------------------------------

(B) “flash sales report” by geographical market (Borrower’s format in use on the
Closing Date is acceptable);

 

(C) Inventory certificate in Agent’s format;

 

(D) from and after the Account Availability Activation Date, a detailed aging,
by total, of the Accounts of Borrower, together with a reconciliation to the
detailed calculation of the Borrowing Base previously provided to Agent;

 

(E) a detailed report regarding Borrower and its Subsidiaries’ cash and Cash
Equivalents;

 

(F) from and after the Account Availability Activation Date, a calculation of
Dilution; and

 

(G) comparable store sales.

 

(d) Additional Reports. Upon request by Agent, Borrower shall provide to Agent:

 

(i) copies of invoices in connection with Borrower’s and its Subsidiaries’
Accounts, credit memos, remittance advices, deposit slips, shipping and delivery
documents in connection with Borrower’s and its Subsidiaries’ Accounts and, for
Inventory and Equipment acquired by Borrower or its Subsidiaries, purchase
orders and invoices;

 

(ii) a detailed list of Borrower’s and its Subsidiaries’ customers; provided,
that if such information cannot reasonably be provided in reports to Agent (or
if Agent shall so request), Borrower shall provide access and assistance to
Agent to permit Agent to obtain such information in Borrower’s and its
Subsidiaries’ records (including databases) at any applicable location where
such records are stored or maintained; and

 

(iii) such other reports as to the Collateral or the financial condition of
Borrower and its Subsidiaries, as Agent may request in its Permitted Discretion.

 

13